                                           Case 3:19-cv-01463-VC Document 80 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TESLA, INC.,                                       Case No. 19-cv-01463-VC (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9             v.                                         LETTERS
                                  10     GUANGZHI CAO,                                      Re: Dkt. Nos. 78, 79
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Tesla, Inc. filed the instant case against Defendant Guangzhi Cao, its former

                                  14   employee. (Compl. ¶ 2.) Plaintiff alleges that Defendant may have provided its proprietary

                                  15   source code to Defendant’s new employer, Xiaopeng Motors Technology Company Ltd.

                                  16   (“XMotors”), a company that is also developing self-driving and electric vehicle technology.

                                  17   (Compl. ¶¶ 2, 6-8.) XMotors is not a party to this suit.

                                  18          On March 31, 2020, XMotors filed a motion to quash Plaintiff’s discovery requests,

                                  19   including for its source code and source code logs, as well as forensic images of the computers of

                                  20   several XMotors employees. (Dkt. No. 45.) On May 27, 2020, the presiding judge denied the

                                  21   motion to quash as to these requests. (Dkt. No. 75 at 1.) On June 19, 2020, the parties filed joint

                                  22   discovery letters concerning the form of XMotors’s compliance with the May 27, 2020 order.

                                  23   (Dkt. No. 78 at 1; Dkt. No. 79 at 1.)

                                  24          Having reviewed the discovery letters and the relevant legal authority, the Court finds this

                                  25   matter suitable for disposition without a hearing. The Court ORDERS XMotors to produce the

                                  26   forensic images after conducting a privilege review. XMotors proposes removing privileged or

                                  27   private information from the forensic images, or producing the forensic images to a third-party

                                  28   neutral, who will only provide files that Plaintiff specifically requests. (Dkt. No. 78 at 4.) The
                                           Case 3:19-cv-01463-VC Document 80 Filed 06/29/20 Page 2 of 2




                                   1   presiding judge, however, ordered the production of the requested forensic images without

                                   2   limitation.1 Further, XMotors’s proposals would permit it to unilaterally remove data that could

                                   3   be relevant, or to impose on Plaintiff the burden of requesting searches without knowing what is

                                   4   contained in the forensic images.

                                   5          As to the source code, the presiding judge ordered its production but instructed the parties

                                   6   “to meet and confer regarding whether a neutral-third party should examine the source code in the

                                   7   first instance.” (Dkt. No. 75 at 1.) The Court is unpersuaded by Plaintiff’s arguments that

                                   8   examination by a third-party neutral is not workable. While Plaintiff contends it intended to have

                                   9   “its experts directly compare XMotors’ source code with the Tesla code Cao downloaded,”

                                  10   Plaintiff fails to explain why a third-party neutral could not perform the same function. (Id. at 1.)

                                  11   Indeed, it appears the parties had proposed several such individuals before, but could not come to

                                  12   an agreement as to the scope of a search. (Id. at 5.)
Northern District of California
 United States District Court




                                  13          Accordingly, the Court ORDERS the parties to select a third-party neutral to examine the

                                  14   source code in the first instance. The third-party neutral will then produce to Plaintiff the code

                                  15   that appears similar to Plaintiff’s code. The Court further ORDERS the parties to meet and confer

                                  16   as to a search protocol to determine which code should be produced. With respect to a protocol,

                                  17   the Court agrees with Plaintiff that XMotors’ proposal that a protocol that omits open source or

                                  18   third-party code is improper; how code is used, even if open source or created by third-parties, is

                                  19   relevant when comparing the source codes. (See Dkt. No. 79 at 2.) The Court also agrees with

                                  20   Plaintiff that deletions for “patently extraneous code” are improper unless both sides agree that

                                  21   such code is extraneous.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 26, 2020
                                                                                               __________________________________
                                  24                                                           KANDIS A. WESTMORE
                                  25                                                           United States Magistrate Judge

                                  26

                                  27
                                       1
                                  28    In contrast, the presiding judge did contemplate a third-party neutral as to the source code. (See
                                       Dkt. No. 75 at 1.)
                                                                                        2
